Title: John C. Pryor to Thomas Jefferson, 10 December 1813
From: Pryor, John C.
To: Jefferson, Thomas


          D Sir, Hermitage Prince Edward 10. Decr. 13
          I am desirous to obtain the office of Collector of the direct tax & am at a loss to know to what department to make application. relying on your superior acquaintance with all public business & your readiness to assist those who are ignorant  must beg you to give me the proper information on the subject as it regards the department to which I must apply also the requisites of the law—credentials &C &C. You will be pleas’d direct to me. Prince Ed Hermitage. Your obt. & very hbl. servt
          John C.
            Pryor
        